DETAILED ACTION

Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the applicant’s communication on 11/09/2022. Claim 1 is currently pending and have been considered below.
Response to Arguments - 35 USC § 101

Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.
The Applicant contends that as amended the claims are do not fall under the grouping of “Certain methods of organizing human activity” and states the claims are not directed to an abstract idea. The Applicant points to MPEP 2106.04(a)(2) stating the grouping is limited to activity that falls into enumerated sub-groupings and not to be expanded.
The Examiner respectfully disagrees. The claims as recited are directed to “Certain methods of organizing human activity” — commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The claims recite a method for determining the ability of a person to do a job which exemplifies a commercial interaction by which the business determines what the employee is capable of performing or when a worker is able to return after an injury (See at least Specification, [0017]; wherein the ability of a candidate to perform the job is determined by an analysis of the physiological responses of the candidate to a physical test carried out over a period of time wherein the muscles of the candidate are loaded in manner such that the loads borne by the muscles over the period of time are proportional to the loads calculated to be borne by the worker over the course of the shift and further see Specification, [0076]; determining the ability of an injured worker to return to the job and in determining the desirability of remedial steps). The limitations further exemplify managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) as the invention is further directed towards derivation steps, calculation steps, analysis steps, demarcation, specification and association steps which falls under the category of managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). While some of the steps state electronically, this implies the use of a computer and the electronically amounts to “apply it” on a general purpose computer (See MPEP 2106.05(f)) in Steps 2A- Prong 2 and Steps 2B. 
The Applicant cites to Merriam-Webster to define the term “interaction” as a mutual or reciprocal action or influence. The Applicant further contends that the interactions are between employee-employer and that the MPEP only cites examples of relations between a business and its customers. The Applicant further contends that  MPEP cited examples require mutual or reciprocal actions or influences unlike the present claim limitations.
The Examiner respectfully disagrees. The MPEP states above each listing that each is an example which would not be all-inclusive of every scenario, although the MPEP does provide examples that do not include a business to customer relationship. The Examiner points to MPEP2106.04(a)(2)(II)(B)(i) i. structuring a sales force or marketing company, which pertains to marketing or sales activities or behaviors, In re Ferguson, 558 F.3d 1359, 1364, 90 USPQ2d 1035, 1038 (Fed. Cir. 2009)). The structuring of a sales force would be an example of an employer to employee relationship. The claims are directed towards analyzing the data regarding loads placed on a worker and further analyzing measured physiological responses of a person, which exemplifies a commercial1 interaction by which the business/company is analyzing the demands placed upon of a worker.
The Applicant further contends that the claims do not fall under “managing personal behavior and points the dictionary to define “manage” and “behavior.” The Applicant points to Intellectual Ventures I LLC V. Capital One Bank (USA) as a primary example of managing personal behavior. The Applicant claim 1 discloses a method for determining the ability of a person and not directing or modifying the behavior of the person.
The Examiner respectfully disagrees. The present application recites derivation steps,  calculation steps, analysis steps, demarcation, specification and association steps which falls under the category of managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). While some of the steps state electronically, this implies the use of a computer and the electronically amounts to “apply it” on a general purpose computer (See MPEP 2106.05(f)) in Steps 2A- Prong 2 and Steps 2B.
The 101 rejections are maintained.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	 Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.
Regarding Claim 1:
	Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim 1 is directed to a method which is a statutory category.
Step 2A, Prong One – Claim 1 recites a series of steps for a determining the ability of a person to perform a job.
a… derivation step, wherein a predetermined group of demands, said predetermined group of demands including demands that have associated parameters, are used, in respect of a shift of a job, in a process wherein:
 in respect of demands in the predetermined group that lack associated parameters, the amount of time that a worker, in the course of the shift, performs each demand, is… derived; and
 in respect of demands in the predetermined group that have associated parameters, each time such a demand is performed in the course of the shift, the duration, and associated parameters, is derived;
and a… calculation step, wherein the loads placed upon the muscles of the worker in the course of the shift are calculated using, 
for each demand performed that is of the type that lacks associated parameters, the determined demand time and a predetermined group of load factors associated with said demand; and
for each demand performed that is of the type that has associated parameters, the determined demand time, a predetermined group of load factors associated with said demand and said parameters, and
an analysis step, wherein the measured physiological responses of a person to a physical test are analyzed, the person having performed the test over a period of time, the test having been devised such that the muscles of the person were loaded in manner during the test such that the loads born by the muscles over the period of time are proportional to the loads calculated to be borne by the worker over the course of the shift, 
wherein the derivation step involves… derivations based upon demands… associated with… of the worker carrying out the shift, the… association of the demands involving the… of demands that appear in the video and the… specification of parameters therefor, wherein the … demarcation of start time and end time in the video;  and 
wherein said demand is… using the equation of job demand score = (PDf * BODYr * Fwt), wherein PDf is the frequency of the physical demand, BODYr is a weighted risk for each physical demand for each body part, and Fwt is a force weighting for specific physical demands;
Appl. No. 16/379,662 Reply to Office Action mailed September 15. 2020 wherein the predetermined group of demands comprises: climbing, balancing, stooping, kneeling, crouching, reaching, handling, fingering, lift, lower, carry, push, pull, grip, sit, stand and walk. As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “Certain methods of organizing human activity” — commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. Claim 1 utilizes the system of a processor, memory, video recording, electronic measuring, and electronic (derivation,  calculated, associated, demarcation and specification,),  and electronic tagging. The Examiner notes the derivation, calculation, association, demarcation and specification are all part of the abstract idea. The “electronically” aspect implies the use of a computer and is therefore amounts to “apply it” on general purpose computer. The processor and memory also amount to “apply it” on a general purpose computer (See MPEP 2106.05(f)).The use of the video recording and electronic tagging amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). The electronic tagging further amounts to insignificant extra-solution activity (MPEP 2106.05(g) - a data gathering step that is limited to a particular data source (such as the Internet) or a particular type of data (such as power grid data or XML tags) could be considered to be both insignificant extra-solution activity and a field of use limitation. See, e.g., Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (limiting use of abstract idea to the Internet); Electric Power, 830 F.3d at 1354, 119 USPQ2d at 1742 (limiting application of abstract idea to power grid data); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017) (limiting use of abstract idea to use with XML tags)).
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, The Examiner notes the derivation, calculation, association, specification, and demarcation are all part of the abstract idea. The “electronically” aspect implies the use of a computer and is therefore amounts to “apply it” on general purpose computer. The processor and memory also amount to “apply it” on a general purpose computer (See MPEP 2106.05(f)).The use of the video recording and electronic tagging amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). Further regarding the electronic tagging of video is found to be well-understood, routine, conventional activities as evidenced by MPEP 2106.05(d) and further supporting the WURC argument the Examiner points to Ballan2 et al. ([pg.1445]; we present a review of state-of-the-art data-driven methods for image and video tagging, with a thorough comparison of nearest-neighbor approaches for tag refinement, in order to address the problem of large-scale collections, inherent with social media, and we provide an analysis of the temporal aspects of user tags in two standard social media datasets. We present also an adaptation of a data-driven approach for tag localization in video shots, a problem that can be recast to that of tag refinement applied to video key frames).
Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                                        
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Commercial -  occupied with or engaged in commerce or work intended for commerce; emphasizing skills and subjects useful in business; < https://www.merriam-webster.com/dictionary/commercial> 
        2 Ballan, Lamberto, et al. "Data-driven approaches for social image and video tagging." Multimedia Tools and Applications 74.4 (2015): 1443-1468.